Case: 17-20666    Document: 00514936478        Page: 1   Date Filed: 04/30/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                     No. 17-20666
                                                                            FILED
                                                                        April 30, 2019
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk

              Plaintiff - Appellee

v.

LUIS JAVIER ROCHA FLORES,

              Defendant - Appellant




                  Appeal from the United States District Court
                       for the Southern District of Texas


Before HAYNES, GRAVES, and HO, Circuit Judges.
PER CURIAM:
        Luis Javier Rocha Flores contends that Texas assault of a public servant
is not an “aggravated felony” under 8 U.S.C. § 1326(b)(2), because it is not a
“crime of violence.” See 8 U.S.C. § 1326(a), (b)(2) (requiring commission of an
“aggravated felony,” defined in part as a “crime of violence”); TEX. PEN. CODE
§ 22.01(a)(1), (b)(1) (providing the elements of Texas assault of a public serv-
ant).
        But, in United States v. Gracia-Cantu, we held that Texas “Assault—
Family Violence” is a “crime of violence.” See 920 F.3d 252, 253–54 (5th Cir.
2019) (per curiam) (citing United States v. Reyes-Contreras, 910 F.3d 169 (5th
    Case: 17-20666     Document: 00514936478      Page: 2   Date Filed: 04/30/2019



                                  No. 17-20666
Cir. 2018) (en banc)). Because Texas assault of a public servant has substan-
tively identical elements, we conclude that it is also a “crime of violence.” It is
therefore an “aggravated felony” under 8 U.S.C. § 1326(b)(2). Accordingly, we
affirm.




                                        2